Title: December 5. 1782.
From: Adams, John
To: 


       
        
        The Duke de la Vauguion came in. He says that France and England are agreed, and that there is but one Point between England and Spain. England and Holland are not yet so near. I shewed him our preliminary Treaty, and had some difficulty to prevent his seeing the seperate Article, but I did prevent him, from seeing any Thing of it, but the Words “Seperate Article.”
       
       
        
        Dined at Mr. Jays with Mr. Fitsherbert, Oswald, Franklin, Laurens, and their Secretaries, Ellis, Whitefoord, Franklin and Laurens. Mr. Jennings was there too, he came home and spent the Evening with me.
       
      